Case 2:20-cv-04222-JVS-KK Document 12 Filed 07/17/20 Page 1 of 1 Page ID #:59




 1                                                                  JS-6
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                            CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    BRANDON BIBBS,                               Case No. CV 20-4222-JVS (KK)
11                               Petitioner,
12                          v.                     JUDGMENT
13    UNITED STATES,
14                               Respondent.
15
16
17         Pursuant to the Order Summarily Dismissing Action With Prejudice, IT IS
18   HEREBY ADJUDGED that this action is DISMISSED with prejudice.
19
20
21
22   Dated: July 17, 2020
                                               HONORABLE JAMES V. SELNA
23                                             United States District Judge
24
25
26
27
28
